Per Curiam. This claim, arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to decedent’s beneficiary pursuant to the provisions of the Law Enforcement Officers and Fireman Compensation Act, (hereafter, the Act). Ill. Rev. Stat. 1977, ch. 48, par. 281 et seq. The Court has reviewed the application for benefits submitted on the form prescribed and furnished by the Attorney General, official reports of the Seneca (La Salle County) Volunteer Fire Department, and a report of the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence, the Court finds: 1. That the Claimant, Darlene Heath, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits. 2. That the decedent, William J. Heath, was a volunteer Fireman employed by the Seneca (La Salle County) Volunteer Fire Department, and engaged in the active performance of his duties, within the meaning of section 2(e) of the Act (Ill. Rev. Stat. 1977, eh. 48, par. 282(e)), on July 6, 1978. 3. That on said date, Fireman Heath had been handling a hose during a training exercise. Low-hanging, dense smoke shrouded the scene of the fire where the exercise was being conducted. This, coupled with high humidity, made breathing difficult. While engaged in the exercise, the department received a call regarding a fire at a residence. Fireman Heath and others returned to the Seneca Station, at which time Heath was heard to say, “I’ve had it.” Fireman Heath then collapsed onto the station floor, unconscious and breathing with difficulty. He stopped breathing shortly thereafter. Efforts by paramedical personnel to revive him failed. Fireman Heath was removed to Morris Hospital where he died at 10:17 p.m., July 6,1978. The Coroner’s Certificate of Death recites the immediate cause of death as “acute myocardial infarction.” The Court finds, therefore: (A) that Fireman Heath was killed in the line of duty as defined in section 2(e) of the Act; and (B) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Darlene Heath, as wife and designated beneficiary of the deceased Volunteer Fireman, William J. Heath.